The Surrogate.
Upon the evidence submitted in this proceeding,-1 find that one of the duplicate wills proved to have been executed by Mrs. Gillender was torn in pieces by her, animo revocandi. There is no proof that the other is not still intact, but it is not shown to have been, at any time after its execution, in the decedent’s possession. It must, therefore, be presumed, in the absence of evidence to the contrary, that the destruction of that one of the two papers which was within her reach was intended to nullify the other. A decree denying probate may, therefore, be entered.
Before I can pass upon claims for costs and allowances, affidavits, showing what time has been devoted to the controversy, must he submitted to the clerk.